United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2898
                                     ___________

Anthony Umekwe,                           *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the Eastern
Golden Years Manor,                       * District of Arkansas.
                                          *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                          *
                                     ___________

                           Submitted: June 7, 2001
                               Filed: June 15, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Anthony Umekwe, an African-American male, appeals from the district court’s1
grant of summary judgment in favor of Golden Years Manor in his Title VII action.
After de novo review, see Palesch v. Mo. Comm’n on Human Rights, 233 F.3d 560,
565-66 (8th Cir. 2000), we conclude the district court’s judgment was correct for the
reasons stated in its opinion. Accordingly, we affirm the judgment of the district court.


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.